DETAILED ACTION
This office action is in response to the amendments filed on March 5, 2021.
Acknowledgement
The amendments filed on March 5, 2021, responding to the office action mailed 12/14/2020 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 2-21.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 7/26/2018. Accordingly, the information disclosure statements is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2014/0131858) in view of Chen (US 9,735,134) and in further view of Sakai (US 2016/0316558).
With respect to claim 2, Pan shows (figs. 3E) most aspects of the present invention including a device comprising:
a first conductive layer (222*)
a dielectric layer (221*) over the first conductive layer; 
a molding material layer (123*) over the dielectric layer
a second conductive layer (213*) disposed over molding material layer
a first via (207*) extending from the first conductive layer through the dielectric layer and the molding material layer, to a second conductive layer (213*), the first via comprising a bottom portion in the dielectric layer and a top portion in the molding material layer
However, Pan does not show wherein the first via comprising a bottom portion in direct contact with the dielectric layer and a top portion in direct contact with the molding material layer, wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, wherein the top portion comprises a seed layer in direct contact with the bottom portion, a sidewall of the top portion and a sidewall of the bottom portion have different roughness, wherein the sidewall of the top portion has a local roughness Rlocal of about 10, and wherein Rlocal
On other hand, Chen discloses (Fig 1) a semiconductor device comprising a first via comprising a bottom portion (131) and a top portion (122), wherein the bottom portion in direct contact with a dielectric layer (114) and a top portion in direct contact with a molding material layer (120), wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, and wherein the top portion comprises a seed layer in direct contact with the bottom portion (see column 5 lines 33-43; vias 131 and RDLs 132 are formed in a plating process, wherein each of vias 131 and RDLs 132 includes a seed layer (not shown) and a plated metallic material over the seed layer). Chen teaches doing so to reduce the stress applied to RDLs by the through-vias by forming tapered or rounded end portions for through-vias improving the reliability of the resulting package. (see column 7 lines 60-63)
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first via comprising a bottom portion in direct contact with the dielectric layer and a top portion in direct contact with the molding material layer, wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, and wherein the top portion comprises a seed layer in direct contact with the bottom portion in the device of Pan to reduce the stress applied to RDLs by the through-vias by forming tapered or rounded end portions for through-vias improving the reliability of the resulting package.
However, Chen does not show a sidewall of the top portion and a sidewall of the bottom portion have different roughness, wherein the sidewall of the top portion has a local roughness Rlocal of about 10, and wherein Rlocal = Ra/Sm, where Ra is the arithmetic average of absolute values of roughness amplitude of the sidewall of the top 
On the other hand, Sakai discloses (Fig 1A-1B and 2A-2B) a semiconductor device comprising a first via (25) comprising a bottom portion and a top portion, and further the via sidewall portions having different roughness. Sakai teaches doing so to increase the contact area and allow solder to easily enter (par 36).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a sidewall of the top portion and a sidewall of the bottom portion have different roughness in the device of Pan to increase the contact area and allow solder to easily enter (Sakai, par 36).
Regarding claim 2, Differences in the roughness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such roughness are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the roughness and similar roughness are known in the art (see e.g. Sakai), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Pan.
The specification contains no disclosure of either the critical nature of the claimed roughness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Optimum Range
Sakai fails to teach the sidewall of the top portion has a local roughness Rlocal of about 10. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., about 10) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 3, Sakai discloses (Fig 1A-1B and 2A-2B) the sidewall of the bottom portion has a local roughness Rlocal of less than 1, and wherein Rlocal = Ra/Sm, where Ra is the arithmetic average of absolute values of roughness amplitude of the sidewall of the top portion and Sm is the mean spacing between peaks of the roughness of the sidewall of the top portion.
Optimum Range
Sakai fails to teach the sidewall of the bottom portion has a local roughness Rlocal of less than 1. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., about 10) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 4, Sakai discloses (Fig 1A-1B and 2A-2B) wherein a sidewall of a first conductive layer (21) has a local roughness Rlocal of about 10, wherein Rlocal = Ra/Sm, where Ra is the arithmetic average of absolute values of roughness amplitude of the sidewall of the first conductive layer and Sm is the mean spacing between peaks of the roughness of the sidewall of the first conductive layer.
Optimum Range
Sakai fails to teach the first conductive layer has a local roughness Rlocal that is about 10. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., about 10) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 5, Pan shows (figs. 3E) further comprising: a second via (207*) extending from the first conductive layer to the second conductive layer; and a device die (121) disposed between the first via and the second via.
With respect to claim 6, Pan shows (figs. 3E) further comprising a conductive line (215*) extending from the device die to an upper surface of the first via.
With respect to claim 7, Sakai discloses (Fig 1A-1B and 2A-2B) the upper surface has a local roughness Rlocal, and wherein Rlocal = Ra/Sm, where Ra is the 
Optimum Range
Sakai fails to teach the upper surface has a local roughness Rlocal that is greater than 1. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., greater than 1) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 8, Pan shows (figs. 3E) most aspects of the present invention including a device comprising:
a first dielectric layer (221*)
a first conductive layer (222*) disposed over a first side of the first dielectric layer
a second dielectric layer (208*) disposed over the first conductive layer
a molding material layer (123*) over the second dielectric layer
a first via (207*) extending from the first conductive layer through the dielectric layer and the molding material layer, to a second conductive layer (213*), the first via comprising a bottom portion in the dielectric layer and a top portion in the molding material layer
 a package assembly (124) disposed over a second side of the first dielectric layer
a conductive feature (206*) extending through the first dielectric layer to electrically connect the package assembly to the first conductive layers
However, Pan does not show wherein the first conductive layer includes a first rough surface and a ratio between an arithmetical mean roughness (Ra) of the first rough surface and a mean spacing between peaks (Sm) of the first rough surface is greater than 1 (Ra/Sm > 1), the first via comprising a bottom portion in direct contact with the dielectric layer and a top portion in direct contact with the molding material layer, wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, wherein a sidewall of the top portion is roughened and a sidewall of the bottom portion is not roughened, wherein the top portion comprises a seed layer disposed over the bottom portion and a metal feature disposed over the seed layer, wherein the top portion comprises an interface between the seed layer and the metal feature.
On other hand, Chen discloses (Fig 1) a semiconductor device comprising a first via comprising a bottom portion (131) and a top portion (122), wherein the bottom portion in direct contact with a first dielectric layer (114) and a top portion in direct contact with a molding material layer (120), wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, wherein the top portion comprises a seed layer disposed over the bottom portion and a metal feature disposed over the seed layer, wherein the top portion comprises an interface between the seed layer and the metal feature (see column 5 lines 33-43; vias 131 and RDLs 132 are 
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first via comprising a bottom portion in direct contact with the dielectric layer and a top portion in direct contact with the molding material layer, wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, wherein the top portion comprises a seed layer disposed over the bottom portion and a metal feature disposed over the seed layer, wherein the top portion comprises an interface between the seed layer and the metal feature in the device of Pan to reduce the stress applied to RDLs by the through-vias by forming tapered or rounded end portions for through-vias improving the reliability of the resulting package.
However, Chen does not show wherein the first conductive layer includes a first rough surface and a ratio between an arithmetical mean roughness (Ra) of the first rough surface and a mean spacing between peaks (Sm) of the first rough surface is greater than 1 (Ra/Sm > 1), wherein a sidewall of the top portion is roughened and a sidewall of the bottom portion is not roughened.
On the other hand, Sakai discloses (Fig 1A-1B and 2A-2B) a semiconductor device comprising a first conductive layer (21), wherein the first conductive layer includes a first rough surface (Ra1) and a ratio between an arithmetical mean 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the first conductive layer includes a first rough surface and a ratio between an arithmetical mean roughness (Ra) of the first rough surface and a mean spacing between peaks (Sm) of the first rough surface and wherein a sidewall of the top portion is roughened and a sidewall of the bottom portion is not roughened in the device of Pan to increase the contact area and to allow solder to easily enter (par 36).
Optimum Range
Sakai fails to teach the upper surface has a local roughness Rlocal that is greater than 1. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., greater than 1) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 9, Sakai discloses (Fig 1A-1B and 2A-2B) the sidewall of the top portion includes a ratio between an arithmetical mean roughness (Ra) of the sidewall of the top portion and a mean spacing between peaks (Sm) of the sidewall of the top portion.
Optimum Range
Sakai fails to teach the second surface has a local roughness Rlocal that is greater than 1. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., greater than 1) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 10, Sakai discloses (Fig 1A-1B and 2A-2B) a second conductive layer (27) disposed over the first via, wherein the second conductive layer includes a third rough surface and a ratio between an arithmetical mean roughness (Ra) of the third rough surface and a mean spacing between peaks (Sm) of the third rough surface.
Optimum Range
Sakai fails to teach the upper surface has a local roughness Rlocal that is greater than 1. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., greater than 1) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller
With respect to claim 11, Pan shows (figs. 3E) wherein the first via extends from the second conductive layer (213*) to the first conductive layer (222*).
With respect to claim 12, Chen discloses (Fig 1) a semiconductor device wherein the bottom portion comprises of copper, aluminum, tungsten, or nickel, wherein the top portion comprises a seed layer, wherein the seed layer comprises copper, a copper alloy, aluminum, titanium, or a titanium alloy.
With respect to claim 13, Pan shows (figs. 3E) further comprising: a second via (207*) extending from the first conductive layer to the second conductive layer; and a device die (121*) disposed between the first via and the second via, wherein the device die incudes a third via (127) interfacing with second conductive layer.
With respect to claim 14, Pan shows (figs. 3E) wherein the device die is part of an integrated fan- out package.
With respect to claim 15, Pan shows (figs. 3E) most aspects of the present invention including a device comprising:
A first conductive line (222*)
a first dielectric layer (221*) disposed over the first conductive line
a molding compound (123*) over the dielectric layer
a device die (121) molded in the molding compound
a conductive through-via (207*) extending from the first conductive line and penetrating through the dielectric layer and the molding compound, wherein the conductive through-via comprising a first portion in the dielectric layer and a second portion in the molding compound
However, Pan does not show the conductive through-via comprising a first portion in direct contact with the dielectric layer and a second portion in direct contact with the molding compound, wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, wherein a sidewall of the second portion is roughened and a sidewall of the first portion is not roughened, wherein the sidewall of the second portion includes a rough surface and a ratio between an arithmetical mean roughness (Ra) of the rough surface and a mean spacing between peaks (Sm) of the rough surface is greater than 1 (Ra/Sm > 1) and wherein the second portion comprises a seed layer disposed over the first portion and a metal feature disposed over the seed layer, wherein a composition of the seed layer is different from a composition of the metal feature.
On other hand, Chen discloses (Fig 1) a semiconductor device comprising a first via comprising a bottom portion (131) and a top portion (122), wherein the bottom portion in direct contact with a first dielectric layer (114) and a top portion in direct contact with a molding material layer (120), wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, wherein the second portion comprises a seed layer disposed over the first portion and a metal feature disposed over the seed layer, wherein a composition of the seed layer is different from a composition of the metal feature (see column 5 lines 33-43; vias 131 and RDLs 132 are formed in a plating process, wherein each of vias 131 and RDLs 132 includes a seed layer (not shown) and a plated metallic material over the seed layer). Chen teaches doing so to reduce the stress applied to RDLs by the through-vias by forming tapered or 
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the conductive through-via comprising a first portion in direct contact with the dielectric layer and a second portion in direct contact with the molding compound, wherein an entire top surface of the bottom portion is coplanar with a top surface of the dielectric layer, wherein the second portion comprises a seed layer disposed over the first portion and a metal feature disposed over the seed layer, wherein a composition of the seed layer is different from a composition of the metal feature in the device of Pan to reduce the stress applied to RDLs by the through-vias by forming tapered or rounded end portions for through-vias improving the reliability of the resulting package.
However, Chen does not show wherein a sidewall of the second portion is roughened and a sidewall of the first portion is not roughened, wherein the sidewall of the second portion includes a rough surface and a ratio between an arithmetical mean roughness (Ra) of the rough surface and a mean spacing between peaks (Sm) of the rough surface is greater than 1 (Ra/Sm > 1).
On the other hand, Sakai discloses (Fig 1A-1B and 2A-2B) a semiconductor device comprising a first via (25) comprising a first portion and a second portion, and further the via sidewall portions having different roughness, and wherein the sidewall of the second portion includes a rough surface and a ratio between an arithmetical mean roughness (Ra) of the rough surface and a mean spacing between peaks (Sm) of the 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a sidewall of the second portion is roughened and a sidewall of the first portion is not roughened and wherein the sidewall of the second portion includes a rough surface and a ratio between an arithmetical mean roughness (Ra) of the rough surface and a mean spacing between peaks (Sm) of the rough surface is greater than 1 (Ra/Sm > 1) in the device of Pan to increase the contact area and to allow solder to easily enter (par 36).
 Optimum Range
Sakai fails to teach the upper surface has a local roughness Rlocal that is greater than 1. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., greater than 1) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 16, Sakai discloses (Fig 1A-1B and 2A-2B) wherein the arithmetical mean roughness (Ra) of the rough surface is greater than 0.1 micron (µm) (Sakai, par 33-34).
With respect to claim 17, Pan shows (figs. 3E) the first conductive line is disposed over a first surface of the molding compound and electrically coupled to the 
Optimum Range
Sakai fails to teach the upper surface has a local roughness Rlocal that is greater than 1. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., greater than 1) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 18, Pan shows (figs. 3E) a second conductive line (213*) over a second surface of the molding compound and electrically coupled to the conductive through-via and wherein the device die is molded between the first and second surfaces of the molding compound.
Further, Sakai discloses (Fig 1A-1B and 2A-2B) a second conductive line (27) electrically coupled to the conductive through-via, wherein a second conductive layer includes a rough surface and a ratio between an arithmetical mean roughness (Ra) of the rough surface of a second conductive layer and a mean spacing between peaks (Sm) of the rough surface of the second conductive layer is greater than 1 (Ra/Sm > 1).
Optimum Range
Sakai fails to teach the upper surface has a local roughness Rlocal that is greater than 1. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Sakai to include Rlocal within the above specified range (i.e., greater than 1) since roughness is known to increase adhesion up to a point (Sakai, par 36) and since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 19, Pan shows (figs. 3E) wherein the first conductive line is buried in the dielectric layer.
With respect to claim 20, Chen discloses (Fig 1) a semiconductor device wherein the first portion comprises of copper, aluminum, tungsten, or nickel, wherein the second portion comprises a seed layer, wherein the seed layer comprises copper, a copper alloy, aluminum, titanium, or a titanium alloy.
With respect to claim 21, Pan shows (figs. 3E) wherein the bottom portion has a first width and the top portion has a second width greater than the first width.
Response to Arguments
Applicant’s amendments filed on March 5, 2021, responding to the office action mailed 12/14/2020 have been fully considered but are not persuasive. Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the arguments do not apply to the newly applied references being used in the current rejection. The current office action is final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814